In an action to recover damages for wrongful death, the appeal is from a judgment dismissing the complaint at the close of the case. It appears that appellant’s intestate was a passenger on one of respondent’s airplanes, en route from Frankfurt, Germany, to Pittsburgh, Pennsylvania; that he was 78 years of age; that he could not speak, read or write English; that on arrival of the airplane at its destination, La Guardia Airport in New York City, he alighted, and was given a slip in English advising him that he had a space reservation on a TWA airplane to Pittsburgh; that he was escorted from respondent’s airplane to the United States Health Bureau in the terminal for processing as an alien, and that from there he disappeared. Although search was made for him he was not found. Some 10 days later his drowned body was found in Bowery Bay, which adjoins the airport. No evidence was adduced as to how the drowning occurred. Judgment unanimously affirmed, with costs. No opinion. Present-—Wenzel, Acting P. J., Murphy, Ughetta, Hallman and Kleinfeld, JJ. [See post, p. 813.]